Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a pitch of the heat pipes is smaller than a pitch of the evaporating tubes” (claim 5) must be shown or the feature(s) canceled from the claim(s).  Applicant’s Figures (e.g. Figure 1) appear to depict “a pitch of the heat pipes is larger than a pitch of the evaporating tubes” rather than “a pitch of the heat pipes is smaller than a pitch of the evaporating tubes” as claimed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“heat-insulating member” (i.e. a member for insulating) in claim 14.
“fixing member” (i.e. a member for fixing) in claim 15.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “at least one heat-conducting fin having a heat pipe coupling hole defined therein to which at least one of the heat-absorbing pipe portion and the heat-dissipating pipe portion is coupled” (emphasis added) (lines 16-18 render the claim indefinite.  It is unclear how a “heat pipe coupling hole” is configured to couple to a “heat-absorbing pipe portion” and a “heat-dissipating pipe portion” as suggested by the aforementioned recitation.
Regarding claim 2, the recitation “the heat-conducting fin” (line 1) renders the claim indefinite.  Since claim 1 recites “at least one heat-conducting fin” (claim 1, line 16) it is unclear how many heat-conducting fins are required by the claims.
Regarding claim 3, the recitation “the heat-conducting fin” (line 1) renders the claim indefinite.  Since claim 1 recites “at least one heat-conducting fin” (claim 1, line 16) it is unclear how many heat-conducting fins are required by the claims.
Regarding claim 4, the recitations “the number” (lines 1 and 2) lack antecedent basis.
Further regarding claim 4, the recitation “the heat-conducting fin” (line 1) renders the claim indefinite.  Since claim 1 recites “at least one heat-conducting fin” (claim 1, line 16) it is unclear how many heat-conducting fins are required by the claims.
Further regarding claim 4, the recitation “the evaporating fins” (line 2) renders the claim indefinite.  Since claim 1 recites “an evaporating fin” (claim 1, lines 4-5) it is unclear how many heat-conducting fins are required by the claims.
Regarding claim 5, the recitations “the heat pipe” (line 2) and “the heat pipes” (line 3) renders the claim indefinite.  Since claim 1 recites “at least one heat pipe” (line 12) it is unclear how many heat pipes are required by the claims.
Regarding claim 6, the recitations “a heat pipe coupling hole” (lines 2 and 5) render the claim indefinite.  Since claim 1 recites “at least one heat-conducting fin having a heat pipe coupling hole” (claim 1, line 16).  It is unclear how many heat pipe coupling holes are required by the claims.
Further regarding claim 6, the recitation “the heat-conducting fin” (line 1) renders the claim indefinite.  Since claim 1 recites “at least one heat-conducting fin” (claim 1, line 16) it is unclear how many heat-conducting fins are required by the claims.
Regarding claim 8, the recitation “the heat-conducting fin” (lines 1 and 3) renders the claim indefinite.  Since claim 1 recites “at least one heat-conducting fin” (claim 1, line 16) it is unclear how many heat-conducting fins are required by the claims.
Regarding claim 12, “the evaporator inserting space” (line 1) lacks antecedent basis.
Further regarding claim 12, the recitation “the heat pipe coupling hole” (line 2) renders the claim indefinite.  Since claim 6 recites “a heat pipe coupling hole” (lines 2 
Regarding claim 13, the recitation “the plurality of heat pipe” (line 1) renders the claim indefinite.  Since claim 5 recites “the heat pipe” (claim 13, line 2) and “the heat pipes” (claim 13, line 3) it is unclear how many heat pipes are required by the claims.
Further regarding claim 13, the recitations “a plurality of heat-absorbing pipe portions” (line 2) and “a plurality of heat-dissipating pipe portions” (line 5) render the claim indefinite.  Since claim 1 recites “a heat-absorbing pipe portion” (claim 1, line 12) and “a heat-dissipating pipe portion” (claim 1, line 13) it is unclear how many heat-dissipating pipe portions are required by the claims.
Regarding claim 14, the recitation “the heat-conducting fin” (line 1) renders the claim indefinite.  Since claim 1 recites “at least one heat-conducting fin” (claim 1, line 16) it is unclear how many heat-conducting fins are being recited in the claims.
Regarding claim 15, the recitation “the heat pipe” (line 2) renders the claim indefinite since claim 1 from which claim 15 depends, recites “at least one heat pipe” (line 12).
Further regarding claim 15, the recitation “the heat-conducting fin” (line 1) renders the claim indefinite.  Since claim 1 from which claim 15 depends, recites “at least one heat-conducting fin” (claim 1, line 16) it is unclear how many heat-conducting fins are being recited in the claims.
Claims 7 and 9-11 are rejected as depending from a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cayce (US 5,309,725), and further in view of Dinh (US 2009/0126387) (hereafter Dinh 2009) and Dinh (US 5,404,938) (hereafter Dinh 938).
Regarding claim 1, Cayce (Figure 1) discloses a dehumidifier comprising: an evaporator (34), where the evaporator has an evaporating fin coupled to an evaporating tube (Figure 1) and a condenser (38), where the condenser is spaced apart from the evaporator (Figure 1).  While Cayce discloses an air intake opening (12) and an air discharge opening (Defined by element 40), Cayce does not explicitly teach or disclose the dehumidifier as comprising a case.
Dinh 2009 teaches a dehumidifier comprising: a case (120) including a suction body (Annotated Figure 2) having an air intake opening (Annotated Figure 2) defined therein and a discharge body (Annotated Figure 2) having an air discharge opening 
Cayce further discloses a fan (40) flowing air from the evaporator to the condenser (Figure 1), and a heat pipe assembly (Defined by 24, 26, and 30) positioned in front of and behind the evaporator in a flow direction of air (Figure 1: Elements of the heat pipe assembly are located on opposite sides of the evaporator), where the heat pipe assembly includes: at least one heat pipe having a heat-absorbing pipe portion (24) in front of the evaporator in a flow direction of air (Figure 1) and a heat-dissipating pipe portion (30) between the evaporator and the condenser in the flow direction of air (Figure 1), where the heat-absorbing pipe portion and the heat-dissipating pipe portion are connected with each other by a conducting pipe portion (26) (Figure 1).  However, Cayce does not explicitly teach or disclose at least one heat-conducting fin having a heat pipe coupling hole defined therein to which at least one of the heat-absorbing pipe portion and the heat-dissipating pipe portion is coupled.
Dinh 938 (Figure 19) teaches a dehumidifier comprising: an evaporator (190), a condenser (192), and a heat pipe assembly (Defined by 65 and 66) positioned in front of and behind the evaporator in a flow direction of air (Figure 19 and Col. 9, lines 27-47), where the heat pipe assembly includes: at least one heat pipe having a heat-absorbing pipe portion (i.e. see section 65) in front of the evaporator in a flow direction of air 

    PNG
    media_image1.png
    442
    805
    media_image1.png
    Greyscale

Regarding claim 2, Cayce teaches a dehumidifier as discussed above, where the heat-conducting fin is spaced apart from the evaporating fin (Figure 1: There is a gap between at least one heat-conducting fin and at least one evaporating fin).
Regarding claim 3, Cayce teaches a dehumidifier as discussed above, where the heat-conducting fin is spaced apart from the evaporating fin in the flow direction of air and in a vertical direction (Figure 1: There is at least one heat-conducting fin located above at least one evaporating fin).
Regarding claim 5, Cayce teaches a dehumidifier as discussed above, where the evaporating tube includes a plurality of evaporating tubes (i.e. evaporating tube segments) (Figure 1) and the heat pipe includes a plurality of heat pipes (i.e. heat pipe segments), and where a pitch of the heat pipes is smaller than a pitch of the evaporating tubes (Figure 1: The heat pipe segments are spaced closer together than the evaporating tube segments).
Regarding claim 6, Cayce teaches a dehumidifier as discussed above.  While Cayce discloses the heat-conducting fin as including at least one front heat-conducting fin portion (Defined by 24) and at least one rear heat-conducting fin portion (Defined by 30), Cayce does not explicitly teach or disclose the heat-conducting portions as having heat pipe coupling holes.
Dinh 938 (Figure 19) teaches a dehumidifier comprising: a heat pipe assembly (Defined by 65 and 66) positioned in front of and behind the evaporator in a flow direction of air (Figure 19 and Col. 9, lines 27-47), where the heat pipe assembly includes: at least one heat pipe having a heat-absorbing pipe portion (i.e. see section 65) and a heat-dissipating pipe portion (i.e. see section 66), where at least one front heat-conducting fin portion has a heat pipe coupling hole defined therein such that the heat-absorbing pipe portion is coupled to the heat pipe coupling hole (Figure 19 and Col. 9, lines 27-47, See also Figure 12), and where at least one rear heat-conducting fin 
Regarding claim 7, Cayce teaches a dehumidifier as discussed above, where a distance between a rear-end of the front heat-conducting fin portion and a front-end of the rear heat-conducting fin portion is larger than a width of the evaporating fin in the flow direction of air (Figure 1).
Regarding claim 13, Cayce teaches a dehumidifier as discussed above, where the plurality of heat pipes are vertically spaced apart from each other (Figure 1), where a plurality of heat-absorbing pipe portions are coupled to the front heat-conducting fin portion (Figure 1), and where a plurality of heat-dissipating pipe portions are coupled to the rear heat-conducting fin portion (Figure 1).
Regarding claim 15, Cayce teaches a dehumidifier as discussed above.  However, Cayce does not explicitly teach or disclose at least one heat-conducting fin having a heat pipe coupling hole defined therein to which at least one of the heat-absorbing pipe portion and the heat-dissipating pipe portion is coupled by a fixing member.
Dinh 938 (Figure 19) teaches a dehumidifier comprising: a heat pipe assembly (Defined by 65 and 66), where the heat pipe assembly includes: at least one heat pipe .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cayce (US 5,309,725), Dinh (US 2009/0126387) (hereafter Dinh 2009), and Dinh (US 5,404,938) (hereafter Dinh 938), and further in view of Schmid et al. (US 2005/0000238)
Regarding claim 4, Cayce discloses a dehumidifier as discussed above.  However, Cayce does not explicitly teach or disclose a number of heat-conducting fins as smaller than a number of the evaporating fins.
Schmid et al. (Figure 5) teaches a heat exchanger: comprising a plurality of tube sections (20) and a plurality of fins (10), where a number of upstream fins is smaller than a number of downstream fins along a flow direction of air (Figure 5 and Paragraph 35), thereby mitigating ice formation due to excessive removal of heat from air (Figure 37).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the dehumidifier as disclosed by Cayce with a number of fins as taught by Schmid et al. to improve dehumidifier operation over a range of operating conditions by minimize a likelihood of ice formation on heat exchanging surfaces.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cayce (US 5,309,725), Dinh (US 2009/0126387) (hereafter Dinh 2009), and Dinh (US 5,404,938) (hereafter Dinh 938), and further in view of Sekine (JP-09042871-A)
Regarding claims 8-12, Cayce teaches a dehumidifier as discussed above.  While Cayce discloses the heat-conducting fin as including at least one front heat-conducting fin portion (i.e. 24) and at least one rear heat-conducting fin portion (i.e. 30), Cayce does not teach or disclose the heat-conducting fin as further including a connecting fin portion.
Sekine teaches a dehumidifier comprising: an evaporator (C) and a heat pipe assembly (H), where the heat pipe assembly includes: a heat-absorbing pipe portion (1), a heat-dissipating pipe portion (2), and a connecting pipe portion (21), where (claim 8) the heat-conducting fin further includes a connecting fin portion connecting the front heat-conducting fin portion and the rear heat-conducting fin portion with each other (Annotated Figure 3), where the heat-conducting fin is integrally formed with the front heat-conducting fin portion and the rear heat-conducting fin portion (Annotated Figure 3), where (claim 10) each of a width in a front and rear direction of the front heat-conducting fin portion and a width in the front and rear direction of the rear heat-conducting fin portion is larger than a width in a vertical direction of the connecting fin portion (Annotated Figure 3), where (claim 11) the connecting fin portion further includes an upper fin portion positioned above the evaporator and a lower fin portion positioned below the evaporator (Annotated Figure 3 and Paragraph 16 of translation: The evaporator is configured to be inserted through opening “P”), where an evaporator inserting space (i.e. opening “P”) is defined by the front heat-conducting fin claim 12) the evaporator inserting space is defined to be larger than the heat pipe coupling hole (Annotated Figure 3 and Paragraph 16 of translation: Opening “P” is larger than openings “331” and “332”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat pipe assembly as disclosed by Cayce with a connecting fin portion as taught by Sekine to improve heat pipe heat assembly transfer efficiency by increasing a total amount of surface available for heat transfer.
Further, while the combination of Cayce and Sekine teaches a connecting fin portion that is parallel to a common direction (i.e. a flow of air) (Figures 1-4 of Sekine), the combination of Cayce and Sekine does not explicitly teach or disclose a connecting pipe portion as parallel to the common direction (i.e. a connecting pipe portion and a connecting pipe portion are oriented in a common direction).
Dinh 2009 teaches a dehumidifier comprising: an evaporator (112) and a heat pipe assembly (Defined by 124, 124a, 124b), where the heat pipe assembly includes: a heat-absorbing pipe portion (124a), a heat-dissipating pipe portion (124b), and a connecting pipe portion (124), where (claim 9) the connecting pipe portion is parallel to a common direction (i.e. a flow of air) (Figure 2).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the connecting pipe portion as taught by the combination of Cayce and Sekine as parallel to a common direction as taught by Dinh 2009 to reduce manufacturing costs by minimizing an amount of material required to form a heat pipe assembly.

    PNG
    media_image2.png
    429
    398
    media_image2.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cayce (US 5,309,725), Dinh (US 2009/0126387) (hereafter Dinh 2009), and Dinh (US 5,404,938) (hereafter Dinh 938), and further in view of Rerolle (US 6,006,998).
Regarding claim 14, Cayce teaches a dehumidifier as discussed above.  While Cayce discloses the at least one heat pipe as having a heat-absorbing pipe portion (i.e. 24), a heat-dissipating pipe portion (i.e. 30), and a conducting pipe portion (i.e. 26) therebetween (Figure 1), Cayce does not explicitly teach or disclose the conducting pipe portion as including a heat-insulating member.
Rerolle teaches at least one heat pipe, comprising: a heat-absorbing pipe portion (3), a heat-dissipating pipe portion (41), and a conducting pipe portion (5) therebetween (Figure 2), where the heat pipe assembly further includes a heat-insulating member (2) spaced apart from the heat-absorbing pipe portion and the heat-dissipating pipe portion, and where the heat-insulating member surrounds the connecting pipe portion (Figure 2).  As a result it would have been obvious to one having ordinary skill in the art at the time .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0024087 discloses a heat pipe configuration.
US 2,090,208 discloses a tube and fin configuration.
US 6,209,223 discloses a dehumidifier.
US 2008/0104974 discloses a dehumidifier
US 5,333,470 discloses a dehumidifier.
US 2015/0082827 discloses a dehumidifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763